Title: To Thomas Jefferson from Samuel Blackden, 20 May 1791
From: Blackden, Samuel
To: Jefferson, Thomas



Dear Sir
Paris May 20th. 1791

I would not trespass upon your time which is so usefully employ’d in the service of the public, and so much to your own honor, if I did not believe that you would think me guilty of a want of confidence in your goodness and that I am insensible to the pleasure and alacrity with which you undertake and serve your country and your friends. If I take too much liberty you will pardon me, when you reflect that it proceeds from your own behavior towards me, that I am embolden’d to address you upon a subject which is of importance to our country, to posterity, and to the world at large.
Our inestimable friend Mr. Barlow, came to Europe upon a speculation which has not altogether succeeded, whatever it may do in  future, and in consequence of new arrangements, made by his own desire and concurrence, he is at liberty to pursue any other object that presents.
To a judge like you, I need not speak of the Talents of our friend, they need no eulogium, but from the most intimate acquaintance with him, for three years under the same roof, I may be bold to say, that a more worthy man does not exist, nor a firmer son of universal liberty. He is no trimmer in France for the smiles and favors of the great, nor has he to please the Aristocrats ever been heard to say a single word against the constitution, of our happy country. That has been left to a speculating member of a former Congress, and a Governor who never had a Government. If our country loses Mr. Barlow through the embarassments of his fortune, she loses a diamond of the brightest water.
Mr. Barlow is inclined to write, but to write well a man should be at his ease. The inconveniences attendant upon a want of fortune, call of[f] the attention of the mind from the project upon which it ought to dwell. Poems and plays it is true have been wrote in garrets, and historys have been wrote in prisons but it is easy to perceive that the genius was cramped and that employment more than Fame was the object of the writing.
If merit of every sort could claim the attention of our country Mr. Barlow could not be overlook’d but as that is not always the case to whom shall we apply but to the Wise and the good, and happy is our lot that we may address our persuasions in a Government, in a plain and simple stile (freedom knows no intrigue) and thrice happy are we in this distant corner of the Earth, to know that we have still existing Our Washington our Jefferson and our Knox, whose Patriotism is too ardent to suffer the history of the revolution to expire in the Vapid pages of a Soulés or a Gordon. The doings of our Congress are worthy of an inspired pen (if any such ever existed). But to make it Sure that posterity may not be in Want of a recital which will be read, and which will fix these events on their minds, it is to be wished that those transactions may be Assigned to the pen of a Barlow.
To do then my dear Sir what our country wants, what posterity have a right to expect and look for, and what our friend is qualified to perform, will you use your endeavours to put him in such a situation as will in the intervals of his duty, afford him an Opportunity of writing Upon the most important event that occurs in the history of Mankind, an event which has put Europe in Motion, and which will probably be felt throughout the world. The ideas of freedom begin already to be felt even in Poland.

Many things must offer in your department that would accord with this National object, and I feel a confidence that you will not be offended at my writing in favor of a man, who is an honour to his country, and who may prove in his writings how useful he can be to Mankind when favord by such patronage.—Mrs. B. desires me to present her respectful compliments to you and your dear Children with which I am Dear Sir Most respectfully your Obliged hble servant,

S. Blackden

